Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 31, 2019

                                       No. 04-19-00084-CR

                                      Gabriel MARTINEZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR7552
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER
        Appellant’s brief was due on July 1, 2019 and has not been filed. This court notified
appellant’s counsel of the deficiency on July 16, 2019. See TEX. R. APP. P. 38.8(b)(2). Counsel
has not responded to our notice.

       Pursuant to Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we abate this
appeal and remand the cause to the trial court. See id. We ORDER the trial court to conduct a
hearing, within twenty days of the date of this order, to answer the following questions:

       (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent? If appellant is indigent, the trial court shall take such measures
as may be necessary to assure the effective assistance of counsel, which may include the
appointment of new counsel.

        (3) Has appointed or retained counsel abandoned the appeal? Because sanctions may be
necessary, the trial court should address this issue even if new counsel is retained or substituted
before the date of the hearing.

        The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from appellant. The trial court shall, however, order appellant’s counsel to be present at
the hearing.
        We further ORDER the trial court to make written findings and conclusions on the above
issues. We ORDER the clerk and court reporter to file in this court, on or before August 30,
2019: (1) a supplemental clerk’s record containing the trial court’s written findings of fact,
conclusions of law, and recommendations addressing the above issues; and (2) a reporter’s
record of the hearing. See id. R. 38.8(b)(3).



                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court